For media inquiries: For investor relations inquiries: Meredith J. Ching Kevin L. Halloran 808.525.6669 808.525.8422 mching@abinc.com khalloran@abinc.com HOLD FOR RELEASE: 10:00 P.M. EASTERN DAYLIGHT TIME Thursday, April 30, 2009 A&B POSTS FIRST QUARTER INCOME OF $3.0 MILLION Continues Cost Restructuring, Extends Shipping Presence and Expands Industrial Property Footprint Honolulu (April 30, 2009)—Alexander & Baldwin, Inc. (NYSE:AXB) today reported that net income for the first quarter of 2009 was $3.0 million, or $0.07 per diluted share. Net income in the first quarter of 2008 was $42.1 million, or $1.01 per diluted share. Revenue for the first quarter of 2009 was $319.9 million compared to revenue of $578.7 million for the first quarter of 2008. COMMENTS ON QUARTER “Our financial performance for the first quarter of 2009 was negatively impacted by the deepening national and international economic contraction. Increased weakness in our transportation segments, slower sales and leasing activity in our real estate businesses and increased non-cash pension expenses combined to significantly decrease earnings. Despite these factors, and various workforce restructuring costs of over $6 million, we posted a modest profit,” said W.
